Case 2:20-cv-00033-SPC-NPM Document 35 Filed 06/02/20 Page 1 of 4 PageID 885



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION

CMR CONSTRUCTION & ROOFING
LLC, a/a/o George Ohye

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-33-FtM-38NPM

FEDERAL INSURANCE COMPANY,

                Defendant.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is Plaintiff/Counter-Defendant CMR Construction & Roofing, LLC

AAO George Ohye’s Motion to Dismiss Defendant/Counter-Plaintiff Federal Insurance

Company (“FIC”)’s Counterclaim (Doc. 31) and FIC’s response in opposition (Doc. 34).

For the below reasons, the Court denies the motion.

        This is an insurance dispute. FIC insured Ohye’s home when Hurricane Irma blew

through town and damaged it. Ohye filed an insurance claim and assigned certain policy

benefits to CMR. When FIC denied the claim, CMR sued it in state court for breach of

contract.    (Doc. 5).         FIC removed the case here and answered CMR’s Amended

Complaint. (Doc. 1; Doc. 29). It also filed a counterclaim under the Federal Declaratory

Judgment Act, 28 U.S.C. § 2201.

        According to the counterclaim, CMR has yet to repair Ohye’s roof and will not do

so until FIC pays the claim. From there, FIC argues that CMR is serving as both Ohye’s


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00033-SPC-NPM Document 35 Filed 06/02/20 Page 2 of 4 PageID 886



contractor and public adjuster in violation of Florida Statute § 626.854. FIC thus asks the

Court to declare that CMR has violated Florida law, void the assignment, and find that

CMR has no standing to sue. In response, CMR moves to dismiss the counterclaim,

arguing there is no cause of action under Florida Statute § 626.854 and the counterclaim

is redundant of FIC’s affirmative defenses.

       A motion to dismiss a counterclaim under Rule 12(b)(6) “is evaluated in the same

manner as a motion to dismiss a complaint.” Whitney Info. Network, Inc. v. Gagnon, 353

F. Supp. 2d 1208, 1210 (M.D. Fla. 2005) (citation omitted). A pleading must contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). A defendant can attack such a pleading under Rule 12(b)(6) by arguing

it fails to state a claim upon which relief can be granted.

       To survive a Rule 12(b)(6) motion, “a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). A claim is facially plausible when the complaint’s

factual content allows the court to draw a reasonable inference that the defendant is liable

for the alleged misconduct. Id. A party must plead more than “labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). And when deciding a motion

to dismiss, the court must accept all factual allegations in the counterclaim as true and

view them in a light most favorable to the counter-plaintiff. Ashcroft, 556 U.S. at 679.

       After reviewing the parties’ arguments, record, and relevant law, the Courts denies

CMR’s motion. In doing so, it finds Judge Barber’s decision in CMR Constr. & Roofing

LLC, v. Ace Ins. Co., No. 2:19-cv-771-FtM-60MRM, 2020 WL 2307509 (M.D. Fla. May 8,




                                              2
Case 2:20-cv-00033-SPC-NPM Document 35 Filed 06/02/20 Page 3 of 4 PageID 887



2020) to be instructive. In that case, the defendant filed a counterclaim seeking a

declaratory judgment that the plaintiff (the same CMR as here) lacked standing to sue

because it acted as public adjuster in violation of Florida Statute § 626.854. Judge Barber

found that “the question of whether CMR was acting as a ‘public adjuster’ . . . presents a

question of fact that is not appropriately resolved by a motion to dismiss.” Id. at *2. He

also found that Rule 12(b)(6) tests the validity of the claim, not its redundancy. So Judge

Barber rejected the CMR’s argument that the counterclaim was redundant. Id.

       The Court will follow Judge Barber’s well-reasoned decision. It thus finds that the

motion to dismiss cannot resolve the factual question of whether CMR unlawfully acted

as a public adjuster. See, e.g., Paramount Disaster Recovery LLC v. Amica Mut. Ins.

Co., No. 2:16-CV-14566, 2017 WL 6948728, at *5 (S.D. Fla. Dec. 6, 2017) (denying

summary judgment because there were genuine issues of fact about whether the plaintiff

acted as a public adjuster within the scope of § 626.854). FIC has alleged enough facts

to state its counterclaim under the Federal Rules of Procedure. Also, CMR’s argument

that the counterclaim is redundant fares no better because “[m]otions to dismiss made

under Rule 12(b)(6) only test the validity of the claim, not its redundancy.” Maher v.

Rockhill Ins. Co., No. 2:18-cv-807-FtM-99UAM, 2019 WL 5084093, at *1 (M.D. Fla. Feb.

6, 2019) (citation omitted).

       Accordingly, it is now

       ORDERED:

       Plaintiff/Counter-Defendant CMR Construction & Roofing, LLC AAO George

Ohye’s Motion to Dismiss Counterclaim (Doc. 31) is DENIED.




                                            3
Case 2:20-cv-00033-SPC-NPM Document 35 Filed 06/02/20 Page 4 of 4 PageID 888



      DONE and ORDERED in Fort Myers, Florida this 2nd day of June, 2020.




Copies: All Parties of Record




                                       4
